Citation Nr: 1235512	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-24 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 June 2005, with unverified prior active and inactive service and subsequent unverified service in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a cervical, thoracic and lumbar spine condition, so for a condition purportedly affecting all segments of the spine.

The Veteran had earlier filed a July 2005 claim for service connection for a cervical and thoracic spine condition, so affecting two of these three segments (versus all three), and that prior claim was denied in an October 2005 rating decision.  Although appropriately notified of that earlier decision, also in October 2005, she did not appeal, so that prior decision is final and binding on her based on the evidence then of record - at least to the extent her claim concerns the cervical and thoracic segments of her spine.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2011).  This, then, would require the submission of new and material evidence since that decision to reopen the claim as it pertains to these two segments (cervical and thoracic).  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

She since has filed a March 2008 claim for service connection for a "back condition", and in her accompanying statement and in those submitted throughout the course of this appeal she has asserted entitlement to service connection for a lumbar spine disorder, not instead for a cervical or thoracic spine condition, as evidenced by her repeated reference to "chronic lower back pain and possibly sciatica".  While the RO had not previously adjudicated the issue of her entitlement to service connection for a lumbar spine disorder, in its June 2008 rating decision at issue in this appeal the RO captioned her claim as entitlement to service connection for a cervical, thoracic, and lumbar spine condition, and reopened her claim on the premise that new and material evidence had been submitted since the prior October 2005 final and binding rating decision.
But, as explained, she only needed to have new and material evidence to the extent her claim concerns the cervical and thoracic segments of her spine, not also the lumbar segment since the RO had not previously considered this other segment in its prior adjudication.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service-connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively - after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (emphasis in original).

In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467   (2006).


Here, in any event, the RO reopened the claim on the basis of new and material evidence since the prior final and binding denial, albeit then proceeded to continue to deny the claim on its underlying merits.  So the Veteran was not prejudiced, regardless, since her claim (irrespective of whether considered to include all segments or just the lumbar segment) was readjudicated on its underlying merits in the June 2008 decision from which this appeal ensued.  Since, however, she has clarified that her claim, in actuality, concerns only the lumbar segment, this will be the Board's focus from this point going forward.

The Board also sees that, when filing her June 2009 Substantive Appeal (VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board (i.e., a Travel Board hearing).  The RO resultantly put her on a list of persons requesting this type of hearing and notified her of this in a July 2009 letter, also giving her the opportunity to have another type of hearing that perhaps could occur sooner or to cancel her hearing request entirely.  And in a subsequent August 2009 statement, in response, she indicated that she no longer wanted a hearing (Travel Board or other type).  She asked, instead, to please forward her case to the Board for a decision.  Thus, she has withdrawn her hearing request.  See 38 C.F.R. § 20.704(e) (2011).

Even more recently, in January 2012, she submitted additional evidence in support of her claim and waived her right to have the RO, as the Agency of Original Jurisdiction (AOJ), initially consider it.  See 38 C.F.R. § 20.1304(c) (2011).
Her claim requires further development before being decided on appeal, however, so the Board is remanding her claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

The Veteran alleges that she began experiencing chronic lower back pain and possibly sciatic during her active military service, from 2004 to 2005, that upon leaving active duty in the Army she indicated that she had lower back problems, though they apparently were not confirmed in a physical evaluation she had at the time, and that she has continued to experience chronic low back pain ever since, indeed, so much so that she takes medication (400mg of Lodine, Hydrocodone or Lortab).  She also alleges that, when subsequently entering the Army Reserves in August 2007 and undergoing a physical examination for that, she told the examiner that she had experienced chronic lower back pain since 2004, and that he insisted she see a specialist about her back.  She asserts that she then went to her family doctor, Dr. D, who in turn gave her a referral for a magnetic resonance imaging (MRI), and that the results revealed a bulging disc at L4-L5.  She claims to have received three epidural injections to relieve her pain, but with no success, and that her family doctor (Dr. D) also has referred her to an orthopedic surgeon.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during her active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).  To establish her entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming she has the claimed disability or, at the very least, showing she has at some point since filing her claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


Active military, naval, or air service includes not just active duty (AD), but also any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury, but not disease, incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he/she was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service (e.g., any prior or subsequent period of AD) does not obviate the need to establish that he/she is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for him/her to achieve "Veteran" status and be eligible for service connection for disability claimed during his/her inactive service, the record must establish that he/she was disabled from an injury, though not disease, incurred or aggravated during INACDUTRA.  See Id.; Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Certain chronic diseases, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a) (2011).  This presumption also does not apply to ACDUTRA and INACDUTRA service, only AD.  The same is true of the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be granted for a disease first diagnosed after discharge from service when the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 


In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection.""  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2) (2011).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  But the ultimate probative value of evidence is determined both by its competency and credibility, and in relation to the other relevant evidence in the file.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A pre-existing disease or injury will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease or injury.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran's claim is predicated entirely on events that occurred during her AD service, and especially during 2004 and 2005, rather than during her additional service in the Reserves that presumably included ACDUTRA and INACDUTRA.


The service treatment records (STRs) concerning her AD service show that, in December 2004, she was referred to a chiropractic clinic for mid and low back pain and received a diagnosis of thoracic and sacroiliac segmental dysfunction syndrome, with restriction of the spine.  Her STRs subsequently dated through 2005 indicate she was treated on many occasions for complaints of low back pain, just as she has alleged.  While there are three volumes of STRs associated with her claims file, there is no Report of Medical Examination or History from the time of her separation from AD service in June 2005 or even at the time of her subsequent enlistment into the Army Reserves.

Nevertheless, her private treatment records dated in as early as August 2006 show she continued to complain of low back pain, with no known prior injury.  She reported a history of back pain, with chiropractic treatment, and was diagnosed with musculoskeletal low back pain.  Private treatment records dated in June 2007 indicate she continued to complain of low back pain and reported that she even had sought emergency treatment for her low back pain that, at least on that particular occasion, had started while sitting at work.  She was diagnosed with acute lumbago.  A private MRI in October 2007, which, as mentioned, she also has cited as relevant, revealed disc degeneration with degenerative disc disease and prominent central disc bulge at L4-L5.  Additional private treatment records even more recently dated in June 2008 indicate she resultantly underwent surgery involving an L4-L5 cystectomy and anterior interbody fusion and anterior instrumentation.

VA sought a medical opinion as to whether the low back disability identified by the MRI in October 2007 was as likely as not related to the primarily upper and mid-back complaints noted during her AD service.  In February 2009, in response, the VA examiner offered a negative nexus opinion.  Her reasoning included her consideration of the Veteran's treatment and diagnoses in service, including chiropractic treatment, from July 2004 to May 2005.  She also noted the Veteran had a VA compensation examination in August 2005 and that it was unremarkable for any lumbar spine diagnoses, except for a notation that X-ray examination of the lumbar spine had revealed very slight scoliosis.  This examiner also pointed out there was no record of VA treatment for back pain from August 2005 to the present and no diagnosis of a back problem from June 2005 until October 2007.  This examiner concluded that events, unknown to her, could have occurred during the 29-month time gap from June 2005 to October 2007 causing the Veteran's current lumbar spine disability.

This examiner's conclusions, however, were based on an inaccurate review and recitation of the relevant facts.  So this undermines the probative value of this doctor's opinion.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); and Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate, such as a self-reported and inaccurate history).

VA asked this examiner to render an opinion as to whether the Veteran's current low back disability was related to the primarily upper and mid-back complaints noted during her AD service.  However, review of the Veteran's STRs shows clear complaints on numerous occasions of low back pain, so not in fact primarily upper and mid-back complaints.  Further, the VA examiner incorrectly noted that the report of the August 2005 VA compensation examination included X-ray examination results demonstrating very mild scoliosis of the lumbar spine when, in actuality, more careful review of this examination report reveals that X-ray examination of the lumbar spine was normal, whereas X-ray examination of the thoracic spine (the adjacent segment) revealed scoliosis.  Finally, while the examiner noted there was no record of VA treatment for back pain from August 2005 to the present and no diagnosis of a back problem from June 2005 until October 2007, she did not consider the Veteran's complaints of back pain prior to her October 2007 MRI and diagnoses of musculoskeletal low back pain and acute lumbago.

Also of record is an August 2011 Legal Review of Formal Line of Duty Determination.  The Attorney-Advisor concluded the investigation was not legally sufficient to support a finding of Not In Line of Duty - Not Due to Own Misconduct, but rather supported a finding of In Line of Duty.  He reported that the Veteran had stated that she had injured her back sometime in the time period between January and June 2004 while serving on AD, and that she had sought treatment for this back pain and for numbness in her leg.  He also reported that she had continued to see her primary care physician for back pain, subsequent to her discharge from AD in June 2005, and that she eventually had surgery on her back in June 2008.  He noted, as well, that she could not recall the exact moment of injury, but nonetheless had listed a general time frame of training when a lower back injury might have occurred during strenuous physical training.  He therefore concluded that her inability to pinpoint the exact date of her injury was not substantial evidence to overcome the presumption that her injury was In the Line of Duty.  It therefore is significant that the VA examiner in February 2009 did not have the opportunity to review this August 2011 Legal Review of Formal Line of Duty Determination.

So another medical nexus opinion is needed concerning this determinative issue of the causation of the Veteran's current lumbar spine disability, but specifically in terms of its claimed relationship with the low back pain she continually experienced during her AD service.  Also, it remains unclear whether her current lumbar spine disability, which perhaps includes arthritis, initially manifested to the required compensable degree of at least 10-percent disabling within the one-year presumptive period following her separation from AD service in June 2005, meaning by June 2006.  Further, it remains unclear whether, even if her current lumbar spine disability was not incurred during her AD service from July 2000 to June 2005, it nonetheless pre-existed her subsequent service in the Army Reserves and whether that additional service aggravated it beyond its natural progression.  The Board therefore is requesting additional medical comment to assist in making these necessary determinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination in a service-connected claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

For this reason, the Board believes the Veteran's complete STRs and complete service personnel records (SPRs) are essential.  As previously mentioned, there is no record of her physical examination when separating from AD service in June 2005, nor the report of her examination upon entry into the Army Reserves.  

Indeed, there are no STRs or SPRs currently in the file concerning any of her service in the Army Reserves, including during the times she was on ACDUTRA and INACDUTRA.

Reserve and National Guard service generally means ACDUTRA and INACDUTRA, although in more recent times it also has come to include AD.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

Also, it remains unclear whether the Veteran has even more recently been evaluated or treated for her lumbar spine disability, either by VA or elsewhere (privately, etc).  Her more recent VA treatment records in her claims file are unremarkable for any complaint, treatment, or diagnosis of a lumbar spine disability and only, instead, concern her evaluation or treatment for other unrelated ailments.  She therefore should be informed that her most recent private treatment records in the file are dated just up to June 2008, so from more than 4 years ago, hence, she must be provided opportunity to identify all more recent evaluation and treatment records.  38 C.F.R. § 3.159(c)(1) and (c)(2).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Contact the appropriate government entity, including the National Personnel Records Center (NPRC), as well as any other appropriate State or Federal agency, and obtain the Veteran's complete STRs and SPRs, to specifically include the report of his separation examination from AD in June 2005 or thereabouts and the records of her additional service in the Army Reserves, including all concerning when she was on ACDUTRA and INACDUTRA.

Because these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2) and (c)(3).  So make as many requests for these records as are necessary to comply with this VA regulation.  Also appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Contact the Veteran and ask that she identify any VA Medical Centers (VAMCs), and the relevant dates, where she has received evaluation or treatment for her lumbar spine disability.  Obtain all records she identifies.  

And because these records also are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them also are governed by 38 C.F.R. § 3.159(c)(2) and (c)(3).  So make as many requests for these records as are necessary to comply 

with this VA regulation.  Also appropriately notify her if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

3.  As well, provide her VA Form 21-4142, Authorization and Consent to Release Information to VA, and request that she complete and submit this form in order to obtain and associate with her claims file the records of any evaluation or treatment for her lumbar spine disability she alternatively has received from private doctors since June 2008.  Also advise her that she may submit these additional records, herself, if she prefers.

Since, however, these records are not in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), rather than by subpart (c)(2).  Any and all efforts to obtain these records must be properly documented in the claims file.  Additionally, in light of the forthcoming changes to 38 U.S.C.A. § 5103A(2)(B), make two attempts for the relevant private treatment records or make a formal finding that a second request for these records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

4.  Upon receipt of all additional records requested in the preceding action paragraphs, schedule another VA compensation examination for an additional medical nexus opinion concerning the etiology of the Veteran's current lumbar spine disability.  

The examination should include all necessary diagnostic testing and evaluation.

It is specifically requested that the examiner respond to the following questions: 

(A) What is the likelihood (very likely, as likely as not, or unlikely) that any current lumbar spine disability is related to or dates back to the Veteran's AD service that ended in June 2005, specifically when considering the December 2004 diagnosis during that service of thoracic and sacroiliac segmental dysfunction syndrome, with restriction of the spine, subsequent to her repeated complaints of mid and low back pain, as well as her STRs dated through 2005 evidencing her continued complaints and treatment for low back pain, so not instead just upper and mid-back pain?  

(B) What is the likelihood (very likely, as likely as not, or unlikely) that any current lumbar spine disability, since also apparently including arthritis, alternatively initially manifested to the required minimum compensable degree of at least 10-percent disabling within the one-year presumptive period following the Veteran's separation from AD service in June 2005, so meaning by June 2006?

(C) What is the likelihood (very likely, as likely as not, or unlikely) that any current lumbar spine disability that pre-existed the Veteran's subsequent service in the Army Reserves was aggravated during or by that additional service beyond the condition's natural progression?

In providing responses to these questions posed, the examiner must remain mindful of the different standards of proof.  The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Moreover, to the extent the Veteran offers any supporting lay statements during the examination as to the experiencing of relevant lumbar spine symptoms while in service, or since, such as of chronic or persistent or recurring low back pain, the examiner must remain mindful that the Veteran is competent to report having experienced such symptoms since this only requires her personal knowledge, not medical expertise, as it comes to her through her senses.  The examiner therefore must specifically address the Veteran's claim that her current lumbar spine disability incepted during her AD service, in 2004 or thereabouts, so dates back to that service that ended the following year, in 2005.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  Keep in mind that, here, the Veteran's STRs are replete with instances when she complained of chronic low back or lumbar spine pain, so not just of pain instead referable to the adjacent thoracic and cervical segments.

The Board eventually will have to also assess the credibility of her lay testimony, including regarding having purportedly experienced continuous low back pain since service (since 2004 or thereabouts), i.e., continuity of symptomatology, to in turn determine whether her lay testimony concerning this is ultimately probative - meaning both competent and credible.  Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The examiner must discuss the rationale of the opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, including with consideration of the points highlighted in this remand, if necessary citing to specific evidence in the file.  So to facilitate providing responses to the questions posed, the claims file must be made available to the examiner for consideration of the pertinent history.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

5.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send her and her representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


